Citation Nr: 1208464	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  04-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for disorders of the back, both knees, and both hips, claimed as secondary to left foot bipartite sesamoid bone.

2.  Entitlement to service connection for agoraphobia.

3.  Entitlement to a compensable disability rating for left foot bipartite sesamoid bone.

(The issue of entitlement to waiver of overpayment of pension benefits in the amount of $9,731.62 will be the subject of a separate remand.)


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this matter was subsequently transferred to the RO in Los Angeles, California.

The Veteran's appeal also includes the issue of entitlement to a waiver of overpayment of pension benefits in the amount of $9,731.62.  As noted above, that issue is the subject of a separate remand issued by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2006, the Veteran requested that a Travel Board hearing be scheduled in this matter.  Accordingly, a Travel Board hearing was scheduled to take place in January 2011 at the RO in Los Angeles, California.  Notice to that effect was mailed to the Veteran in December 2010, more than four weeks before the date of the scheduled hearing.  In a letter received later that month, the Veteran requested that the Travel Board hearing be rescheduled due to reported difficulties in securing representation.

Accordingly, the Veteran's Travel Board hearing was rescheduled to take place in September 2011, also to be held at the Los Angeles RO.  Notice of the rescheduled hearing was mailed to the Veteran approximately seven weeks in advance of the rescheduled hearing.  The Veteran did not appear at the rescheduled hearing, this time without advance notice to the Board.

Subsequently, the Board received correspondence from the Veteran in which he expressed ongoing difficulty in obtaining representation.  In this regard, the Veteran stated that he was in the process of securing representation through Amvets Legal Clinic, but that he had yet to hear back from them vis-à-vis representation.  The Veteran also intimates that he was unable to follow through in obtaining representation and in seeking another rescheduling of his September 2011 Travel Board hearing due to time constraints caused by other matters, including an automobile accident.  Through this letter, the Veteran appears to be requesting that his Travel Board hearing be rescheduled once again.
 
In conjunction with this remand and in accordance with 38 C.F.R. § 20.704(d) (2011), the undersigned finds that good cause has been shown for the Veteran's failure to appear at the September 2011 Travel Board hearing.  Consequently, the appeal should be remanded to afford the Veteran a Travel Board hearing, as he has requested.

Also, VA should contact the Veteran and ask that he clarify his current representation status.  Specifically, he should be asked whether he has secured representation from Amvets Legal Clinic or from any other veteran's service organization.  The Veteran should also be provided a new VA Form 21-22, be asked to complete the form with the name and information for his appointed representative, sign the form, and return it to VA.  38 C.F.R. § 14.631(a)(1).

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for disorders of the back, both knees, and both hips, claimed as secondary to left foot bipartite sesamoid bone; service connection for agoraphobia; and a compensable disability rating for left foot bipartite sesamoid bone.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should also be asked to clarify whether he has obtained representation from Amvets Legal Clinic or from another veteran's service organization.  The Veteran should be given a VA Form 21-22 and he should be asked to complete the form with the information for his current representative, sign the form, and return it to the RO.

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered medical treatment since March 2008.

2.  Then, the RO should contact any private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, schedule the Veteran for a Travel Board hearing before the Board at the RO.  Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board.
4.  After completion of the above development, if additional evidence has been received for which the Veteran has not provided a Waiver of RO jurisdiction, the Veteran's claims of entitlement to service connection for disorders of the back, both knees, and both hips, claimed as secondary to left foot bipartite sesamoid bone; service connection for agoraphobia; and a compensable disability rating for left foot bipartite sesamoid bone should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative (if one has been appointed) should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

